In an action inter alia for divorce, defendant appeals, as limited by her brief, from portions of two orders of the Supreme Court, Kings County: (1) from so much of one order, entered January 26, 1972, as denied her motion for temporary alimony and counsel fees and (2) from so much of the other order, entered July 3, 1972, as denied her motion to resettle so much of an earlier order entered May 24, 1972, as inter alla, in appointing (on the court’s motion) a psychiatrist to examine defendant and report to the court, directed that she bear the expense of the examination and report. Order entered January 26, 1972 affirmed insofar as appealed from, without costs. No opinion. Order entered July 3, 1972, reversed insofar as appealed from, without costs; defendant’s motion to resettle the order entered May 24, 1972 granted; and it is directed that the expense of the examination and report shall be borne by plaintiff. In our opinion, the expense of the examination should be borne by plaintiff and not by defendant. Rabin, P. J., Hopkins, Martuscello, Shapiro and Christ, JJ., concur.